UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2796 Name of Registrant: Putnam High Yield Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam High Yield Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam High Yield Trust Chesapeake Energy Corp. Ticker Security ID: Meeting Date Meeting Status CHK CUSIP9 165167107 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Aubrey McClendon Mgmt For Withhold Against 1.2 Elect Donald Nickles Mgmt For For For 2 TO APPROVE AN AMENDMENT Mgmt For Against Against TO OUR LONG TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 TO CONSIDER A SHAREHOLDER ShrHoldr Against For Against PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. CINEMARK HOLDINGS, INC. Ticker Security ID: Meeting Date Meeting Status CNK CUSIP9 17243V102 05/15/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Rosenberg Mgmt For TNA N/A 1.2 Elect Enrique Senior Mgmt For TNA N/A 1.3 Elect Donald G. Soderquist Mgmt For TNA N/A 1.4 Elect Roger Staubach Mgmt For TNA N/A 2 APPROVE AND RATIFY THE Mgmt For TNA N/A APPOINTMENT OF DELOITTE & TOUCHE, LLP. 3 APPROVE THE CINEMARK Mgmt For TNA N/A HOLDINGS, INC. PERFORMANCE BONUS PLAN. 4 Amendment to the 2006 Long Term Mgmt For TNA N/A Incentive Plan Digital Realty Trust Inc Ticker Security ID: Meeting Date Meeting Status DLR CUSIP9 253868509 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Magnuson Mgmt For For For Elect Michael Foust Mgmt For For For Elect Laurence Chapman Mgmt For For For Elect Kathleen Earley Mgmt For For For Elect Ruann Ernst Mgmt For For For Elect Dennis Singleton Mgmt For For For 2 Ratification of Auditor Mgmt For For For El Paso Corp. Ticker Security ID: Meeting Date Meeting Status EP CUSIP9 28336L109 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JUAN Mgmt For For For CARLOS BRANIFF 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. DUNLAP 3 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS L. FOSHEE 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. GOLDMAN 5 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY W. HALL, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. HIX 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. JOYCE 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L KUEHN, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For FERRELL P. MCCLEAN 10 ELECTION OF DIRECTOR: Mgmt For For For STEVEN J. SHAPIRO 11 ELECTION OF DIRECTOR: J. Mgmt For For For MICHAEL TALBERT 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. VAGT 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. WHITMIRE 14 ELECTION OF DIRECTOR: JOE B. Mgmt For For For WYATT 15 Ratification of Auditor Mgmt For For For Jarden Corp. Ticker Security ID: Meeting Date Meeting Status JAH CUSIP9 471109108 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Heckmann Mgmt For Withhold Against Elect Douglas Huemme Mgmt For Withhold Against Elect Irwin Simon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For NRG Energy Inc Ticker Security ID: Meeting Date Meeting Status NRG CUSIP9 629377508 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Coben Mgmt For For For Elect Paul Hobby Mgmt For For For Elect Herbert Tate Mgmt For For For Elect Walter Young Mgmt For For For 2 APPROVAL OF NRG ENERGY, Mgmt For For For INC. EMPLOYEE STOCK PURCHASE PLAN 3 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Pinnacle Entertainment Inc Ticker Security ID: Meeting Date Meeting Status PNK CUSIP9 723456109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Lee Mgmt For For For Elect Stephen Comer Mgmt For For For Elect John Giovenco Mgmt For For For Elect Richard Goeglein Mgmt For For For Elect Ellis Landau Mgmt For For For Elect Bruce Leslie Mgmt For For For Elect James Martineau Mgmt For For For Elect Michael Ornest Mgmt For For For Elect Lynn Reitnouer Mgmt For For For 2 PROPOSAL TO AMEND THE Mgmt For For For COMPANY'S 2 PERFORMANCE INCENTIVE PLAN. 3 Re-Approve Certain Terms of the Mgmt For For For 2005 Equity and Performance Incentive Plan 4 Amendment to the Directors Mgmt For Against Against Deferred Compensation Plan 5 Ratification of Auditor Mgmt For For For Qwest Communications International Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. MUELLER 2 ELECTION OF DIRECTOR: LINDA Mgmt For Against Against G. ALVARADO 3 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES L. BIGGS 4 ELECTION OF DIRECTOR: K. Mgmt For For For DANE BROOKSHER 5 ELECTION OF DIRECTOR: PETER Mgmt For For For S. HELLMAN 6 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID HOOVER 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MARTIN 8 ELECTION OF DIRECTOR: Mgmt For For For CAROLINE MATTHEWS 9 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 10 ELECTION OF DIRECTOR: JAN L. Mgmt For For For MURLEY 11 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. POPOFF 12 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against A. UNRUH 13 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY WELTERS 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Certain Future Severance Agreements with Senior Executives 16 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Roles of Chairman and CEO Samsonite Corp. Ticker Security ID: Meeting Date Meeting Status SAMC CUSIP9 79604V105 07/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Allan Mgmt For Withhold Against Elect Marcello Bottoli Mgmt For Withhold Against Elect Charles Philippin Mgmt For Withhold Against Elect Ferdinando Grimaldi Quartieri Mgmt For Withhold Against Elect Antony Ressler Mgmt For Withhold Against Elect Lee Sienna Mgmt For Withhold Against Elect Donald Triggs Mgmt For Withhold Against Elect Richard Warner Mgmt For Withhold Against Elect Richard Wiley Mgmt For Withhold Against United Rentals, Inc. Ticker Security ID: Meeting Date Meeting Status URI CUSIP9 911363109 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wayland Hicks Mgmt For For For Elect John McKinney Mgmt For For For Elect Singleton McAllister Mgmt For For For Elect Jenne Britell Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS Williams Companies Inc Ticker Security ID: Meeting Date Meeting Status WMB CUSIP9 969457100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH R. CLEVELAND 2 ELECTION OF DIRECTOR: Mgmt For For For JUANITA H. HINSHAW 3 ELECTION OF DIRECTOR: Mgmt For For For FRANK T. MACINNIS 4 ELECTION OF DIRECTOR: Mgmt For For For STEVEN J. MALCOLM 5 ELECTION OF DIRECTOR: Mgmt For For For JANICE D. STONEY 6 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS AUDITORS FOR 2008. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam High Yield Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
